     Case 1:18-cv-01623-NONE-SKO Document 43 Filed 09/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    JARED M. VILLERY,                                Case No. 1:18-cv-01623-NONE-SKO (PC)

12                          Plaintiff,
                                                       ORDER ON STIPULATION TO AMEND
13             v.                                      DISCOVERY AND SCHEDULING ORDER

14    D. CROUNSE, et al.,

15                          Defendants.

16

17            Upon consideration of the parties’ stipulation to amend the discovery and scheduling

18   order (Doc. 42), the Court finds good cause to modify the order and sets the following new

19   deadlines:

20            1. The deadline for completing all discovery, including filing motions to compel, is

21                  January 4, 2021; and

22            2. The deadline for filing pre-trial dispositive motions is March 8, 2021.

23   All other deadlines shall remain in effect. (See Docs. 32, 40.)

24
     IT IS SO ORDERED.
25

26   Dated:       September 23, 2020                              /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
